             Case 1:19-cr-00338-GHW Document 86 Filed 02/17/21 Page 1 of 2
                                             U.S. Department of Justice

                                                        United States Attorney
                                                        Southern District of New York

                                                       The Silvio J. Mollo Building
                                                       One Saint Andrew’s Plaza
MEMORANDUM ENDORSED                                    New York, New York 10007


                                                        February 11, 2021

    By ECF                                                                      USDC SDNY
                                                                                DOCUMENT
    The Honorable Gregory H. Woods
                                                                                ELECTRONICALLY FILED
    United States District Judge
                                                                                DOC #:
    Southern District of New York
                                                                                DATE FILED: 2/16/2021
    500 Pearl Street
    New York, NY 10007

           Re:    United States v. Kromah, et al., 19 Cr. 338 (GHW)

    Dear Judge Woods:

           Pursuant to the Court’s direction at the initial appearance of defendant Mansur Mohamed
    Surur held on February 11, 2021, the Government has conferred with defense counsel for
    defendants Moazu Kromah and Amara Cherif regarding the status conference as to those
    defendants currently scheduled for March 15, 2021. Counsel for both Mr. Kromah and Mr. Cherif
    consent to an adjournment of the March 15 conference to April 19, 2021, and further consent to
    an exclusion of time under the Speedy Trial Act through that date.

            Accordingly, the Government respectfully requests that the conference currently scheduled
    for March 15, 2021, be adjourned to April 19, 2021, at 11:00 AM, to permit all defendants to
    appear at the same proceeding. Out of an abundance of caution,1 the Government further requests
    that the Court exclude time under the Speedy Trial Act, 18 U.S.C. § 3161(h)(7)(A), through the
    new conference date, in order to allow defense counsel to continue their review of discovery and




    1
     See United States v. Pena, 793 F.2d 486, 489 (2d Cir. 1986) (noting that “multiple defendants
    are governed by a single speedy trial clock”).
           Case 1:19-cr-00338-GHW Document 86 Filed 02/17/21 Page 2 of 2

                                                                                          Page 2


to allow additional time for any discussions concerning a potential pretrial resolution of this
matter.2

                                              Respectfully submitted,

                                              AUDREY STRAUSS
                                              United States Attorney
                                              Southern District of New York

                                          By: /s/ Jarrod L. Schaeffer
                                             Jarrod L. Schaeffer
                                             Sagar K. Ravi
                                             Assistant United States Attorneys
                                             Tel.: (212) 637-2270 / 2195


cc:      Counsel of Record (via ECF)



        Application granted. The conference currently scheduled for March 15, 2021 is adjourned
        to April 19, 2021 at 11:00 a.m. The Clerk of Court is directed to terminate the motion
        pending at Dkt. No. 83.

        SO ORDERED.

        Dated February 16, 2021            _____________________________________
                                                  GREGORY H. WOODS
                                                 United States District Judge




2
    A proposed order is appended hereto as Exhibit A.
